EXHIBIT 10.1

 

PC MALL, INC.

 

AMENDED AND RESTATED

1994 STOCK INCENTIVE PLAN

 

(Amended as of June 19, 2002)

(Further amended as of March 22, 2007)

 

1.                                       Establishment, Purpose, and
Definitions.

 

(a)                                  PC Mall, Inc. (formerly Creative
Computers, Inc. and IdeaMall, Inc.) (the “Company”) hereby adopts its 1994 Stock
Incentive Plan (the “Plan”).

 

(b)                                 The purpose of the Plan is to provide
incentives to eligible individuals (as defined in Section 4 below) for increased
efforts and successful achievements on behalf of or in the interests of the
Company and its Affiliates and to maximize the rewards due them for those
efforts and achievements.  The Plan provides employees (including officers and
directors who are employees) of the Company and of its Affiliates an opportunity
to purchase shares of common stock of the Company (“Stock”) pursuant to options
which may qualify as incentive stock options (referred to as “incentive stock
options”) under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”), and employees, officers, directors, independent contractors and
consultants of the Company and of its Affiliates an opportunity to purchase
shares of Stock pursuant to options which are not described in Sections 422
or 423 of the Code (referred to as “nonqualified stock options”).  The Plan also
provides for (i) the sale or bonus of Stock to eligible individuals in
connection with the performance of services for the Company or its Affiliates,
and (ii) awards which may be earned in whole or in part upon the passage of time
or the attainment of performance criteria established by the Committee and which
may be settled for cash, Stock or a combination thereof, as established by the
Committee (such awards referred to herein as “Restricted Stock Units”). 
Finally, the Plan authorizes the grant of stock appreciation rights (“SARs”),
either separately or in tandem with stock options, entitling holders to cash
compensation measured by appreciation in the value of the Stock.

 

(c)                                  The term “Affiliate” as used in the Plan
means parent or subsidiary corporations of the Company, as defined in
Sections 424(e) and (f) of the Code (but substituting “the Company” for
“employer corporation”), including parents or subsidiaries of the Company which
become such after adoption of the Plan.

 

2.                                       Administration of the Plan.

 

(a)                                  The Plan shall be administered by the Board
of Directors of the Company (the “Board”).  The Board may delegate the
responsibility for administering the Plan to a committee, under such terms and
conditions as the Board shall determine (the “Committee”).  The Committee shall
consist of two or more members of the Board or such lesser number of

 

1

--------------------------------------------------------------------------------


 

members of the Board as permitted by Rule 16b-3 (or any successor thereto)
promulgated under the Securities Exchange Act of 1934, as amended
(“Rule 16b-3”).  The Committee shall select one of its members as chair of the
Committee and shall hold meetings at such times and places as it may determine. 
A majority of the Committee shall constitute a quorum, and acts of the Committee
at which a quorum is present, or acts reduced to or approved in writing by all
the members of the Committee, shall be the valid acts of the Committee.  If the
Board does not delegate administration of the Plan to the Committee, then each
reference in this Plan to the “Committee” shall be construed to refer to the
Board.

 

(b)                                 The Committee shall determine which eligible
individuals (as defined in Section 4 below) shall be granted options under the
Plan, the timing of such grants, the terms thereof (including any restrictions
on the Stock), and the number of shares subject to such options.

 

(c)                                  The Committee shall also determine which
eligible individuals (as defined in Section 4 below) shall be granted or issued
SARs, Stock (other than pursuant to the exercise of options), or Restricted
Stock Units under the Plan, the timing of such grants or issuances, the terms
thereof (including any restrictions and the consideration, if any, to be paid
therefor) and the number of shares, SARs or Restricted Stock Units to be
granted.

 

(d)                                 The Committee may amend the terms of any
outstanding option or SAR granted under this Plan, but any amendment which would
adversely affect the holder’s rights under an outstanding option or SAR shall
not be made without the holder’s written consent.  The Committee may, with the
holder’s written consent, cancel any outstanding option or SAR or accept any
outstanding option or SAR in exchange for a new option or SAR.  The Committee
also may amend any stock purchase agreement or stock bonus agreement relating to
sales or bonuses of Stock under the Plan or any outstanding Restricted Stock
Unit granted under this Plan, but any amendment which would adversely affect the
individual’s rights to the Stock or the Restricted Stock Unit shall not be made
without his or her written consent.

 

(e)                                  The Committee shall have the sole
authority, in its absolute discretion to adopt, amend and rescind such rules and
regulations as, in its opinion, may be advisable in the administration of the
Plan, to construe and interpret the Plan, the rules and the regulations, and the
instruments evidencing options, SARs, Stock or Restricted Stock Units granted or
issued under the Plan and to make all other determinations deemed necessary or
advisable for the administration of the Plan.  All decisions, determinations and
interpretations of the Committee shall be binding on all participants.

 

(f)                                    Notwithstanding the foregoing provisions
of this Section 2, grants of options or any other awards hereunder to any
“Covered Employee,” as such term is defined by Section 162(m) of the Code shall
be made only by a Committee (or subcommittee of a Committee) which, in addition
to meeting other applicable requirements of this Section 2, is comprised solely
of two or more “outside directors,” within the meaning of Section 162(m) of the
Code and the regulations thereunder (the “Subcommittee”) to the extent it is
intended that such grants qualify as “performance-based compensation” under
Section 162(m).  In the case of such grants to Covered Employees, reference to
the “Committee” shall be deemed to be references to the Subcommittee as
specified above.

 

2

--------------------------------------------------------------------------------


 

3.                                       Stock Subject to the Plan.

 

(a)                                  The maximum aggregate number of shares of
Stock available for issuance under the Plan and during the life of the Plan
shall equal 4,326,324 (subject to adjustment for any stock splits or reverse
stock splits) and, commencing with the first business day of each calendar year
thereafter beginning with January 1, 2003, such maximum aggregate number of
shares of Stock shall be increased by a number equal to three percent (3%) of
the number of shares of Stock outstanding as of December 31 of the immediately
preceding calendar year.  Notwithstanding the foregoing, subject to the
provisions of Sections 3(c) and 3(d) below, the maximum aggregate number of
shares of Stock available for grant of incentive stock options shall be 650,000
shares of Stock, and such number shall not be subject to annual adjustment as
described above.  Notwithstanding the foregoing, the maximum aggregate number of
shares of Stock which may be issued pursuant to all awards of restricted Stock
and Restricted Stock Units is 100,000 shares.

 

(b)                                 If an option is surrendered or for any other
reason ceases to be exercisable in whole or in part, the shares of Stock which
were subject to such option but as to which the option had not been exercised
shall continue to be available under the Plan.  Any Restricted Stock Units or
shares of Stock forfeited to the Company pursuant to the terms of agreements
evidencing Restricted Stock Units or sales or bonuses of Stock under the Plan
shall continue to be available under the Plan.

 

(c)                                  If there is any change in the Stock through
merger, consolidation, reorganization, recapitalization, reincorporation, stock
split, stock dividend (in excess of 2%), or other change in the corporate
structure of the Company, appropriate adjustments shall be made by the
Committee, in order to preserve but not to increase the benefits to the
outstanding options, SARs, Restricted Stock Units and stock purchase or stock
bonus awards under the Plan, including adjustments to the aggregate number and
kind of shares subject to the Plan, or to outstanding stock purchase or stock
bonus agreements, Restricted Stock Unit agreements or SAR agreements, and the
number and kind of shares and the price per share subject to outstanding
options; provided however, that a distribution by the Company to its
stockholders of all or any portion of the securities of any subsidiary of the
Company (a “Spinoff Transaction”) shall not be deemed to be a change in the
Stock for purposes of this Section 3.

 

(d)                                 In the event of a Spinoff Transaction, the
Committee may in its discretion make such adjustments and take such other action
as it deems appropriate with respect to the outstanding options, SARs,
Restricted Stock Units and stock purchase or stock bonus awards under the Plan,
including but not limited to adjustments to the number and kind of shares, the
price per share and the vesting periods of outstanding options or the
substitution, exchange or grant of options to purchase securities of the
subsidiary; provided that the Committee shall not be obligated to make any such
adjustments or take any such action hereunder.

 

3

--------------------------------------------------------------------------------


 

4.                                       Eligible Individuals.  Individuals who
shall be eligible to have granted to them options, SARs, Restricted Stock Units
or Stock under the Plan shall be such employees, officers, directors,
independent contractors and consultants of the Company or an Affiliate as the
Committee, in its discretion, shall designate from time to time. 
Notwithstanding the foregoing, only employees of the Company or an Affiliate
(including officers and directors who are bona fide employees) shall be eligible
to receive incentive stock options.

 

5.                                       The Option Price.  The exercise price
of the each incentive stock option shall be not less than the per share fair
market value of the Stock subject to such option on the date the option is
granted.  The exercise price of each nonqualified stock option shall be as
determined by the Committee.  Notwithstanding the foregoing, in the case of an
incentive stock option granted to a person possessing more than 10 percent of
the combined voting power of the Company or an Affiliate, the exercise price
shall be not less than 110 percent of the fair market value of the Stock on the
date the option is granted.  The exercise price of an option shall be subject to
adjustment to the extent provided in Sections 3(c) and 3(d) above.

 

6.                                       Terms and Conditions of Options.

 

(a)                                  Each option granted pursuant to the Plan
will be evidenced by a written stock option agreement executed by the Company
and the person to whom such option is granted.

 

(b)                                 The Committee shall determine the term of
each option granted under the Plan; provided, however, that the term of an
incentive stock option shall not be for more than ten years and that, in the
case of an incentive stock option granted to a person possessing more than 10
percent of the combined voting power of the Company or an Affiliate, the term of
each incentive stock option shall be no more than five years.

 

(c)                                  In the case of incentive stock options, the
aggregate fair market value (determined as of the time such option is granted)
of the Stock with respect to which incentive stock options are exercisable for
the first time by an eligible employee in any calendar year (under this Plan and
any other plans of the Company or its Affiliates) shall not exceed $100,000.

 

(d)                                 The stock option agreement may contain such
other terms, provisions and conditions consistent with this Plan as may be
determined by the Committee.  If an option, or any part thereof is intended to
qualify as an incentive stock option, the stock option agreement shall contain
those terms and conditions which are necessary to so qualify it.

 

(e)                                  The maximum number of shares of Stock with
respect to which options or other awards may be granted to any individual in any
fiscal year under the Plan shall be 650,000 shares, subject to adjustment
pursuant to Sections 3(c) and 3(d).  To the extent required by Section 162(m) of
the Code or the regulations thereunder, in applying the foregoing limitation
with respect to an employee, if any option or other award is cancelled, the
cancelled option or award shall continue to count against the maximum number of
shares for which options or awards may be granted to the employee under this
Section 6(e).  For this purpose, the repricing of

 

4

--------------------------------------------------------------------------------


 

an option or award (or, in the case of a SAR, the base amount on which the stock
appreciation is calculated is reduced to reflect a reduction in the fair market
value of the Stock), shall be treated as a cancellation of the existing option
or award and the grant of a new option or award.

 

7.                                       Terms and Conditions of Stock Purchases
and Bonuses

 

(a)                                  Each sale or bonus grant of Stock pursuant
to the Plan will be evidenced by a written stock purchase or stock bonus
agreement, as applicable, executed by the Company and the person to whom such
stock is sold or granted.

 

(b)                                 The stock purchase agreement or stock bonus
agreement may contain such other terms, provisions and conditions consistent
with this Plan as may be determined by the Committee, including not by way of
limitation, restrictions on transfer, forfeiture provisions, repurchase
provisions and vesting provisions.

 

8.                                       Terms and Conditions of SARs.  The
Committee may, under such terms and conditions as it deems appropriate,
authorize the issuance of SARs evidenced by a written SAR agreement (which, in
the case of tandem options, may be part of the option agreement to which the SAR
relates) executed by the Company and the person to whom the SARs are granted. 
The SAR agreement shall specify the term for the SARs covered thereby and
contain such other terms, provisions and conditions consistent with this Plan as
may be determined by the Committee.

 

9.                                       Terms and Conditions of Restricted
Stock Units.  The Committee may, under such terms and conditions as it deems
appropriate, authorize the issuance of Restricted Stock Units evidenced by a
written Restricted Stock Unit agreement executed by the Company and the person
to whom the Restricted Stock Units are granted.  The Restricted Stock Unit
agreement shall specify the term for the Restricted Stock Units covered thereby
and contain such other terms, provisions and conditions consistent with this
Plan as may be determined by the Committee, including not by way of limitation,
restrictions on transfer, forfeiture provisions, repurchase provisions and
vesting provisions.

 

10.                                 Amendment, Suspension, or Termination of the
Plan.

 

(a)                                  The Board may at any time amend, suspend or
terminate the Plan as it deems advisable; provided that such amendment,
suspension or termination complies with all applicable requirements of state and
federal law, including any applicable requirement that the Plan or an amendment
to the Plan be approved by the shareholders, and provided further that, except
as provided in Sections 3(c) and 3(d) above, the Board shall in no event amend
the Plan in the following respects without the consent of shareholders then
sufficient to approve the Plan in the first instance:

 

(i)                                     To materially increase the benefits
accruing to participants under the Plan;

 

5

--------------------------------------------------------------------------------


 

(ii)                                  To materially increase the number of
shares of Stock available under the Plan; or

 

(iii)                               To materially modify the eligibility
requirements for participation in the Plan.

 

(b)                                 No option, SAR or Restricted Stock Unit may
be granted nor may any Stock be issued (other than upon exercise of outstanding
options or SARs or settlement of outstanding Restricted Stock Units) under the
Plan during any suspension or after the termination of the Plan, and no
amendment, suspension or termination of the Plan shall, without the affected
individual’s consent, alter or impair any rights or obligations under any
option, SAR or Restricted Stock Unit previously granted under the Plan.  The
Plan shall terminate with respect to the grant of incentive options on the tenth
anniversary of the date of adoption of the Plan, unless previously terminated by
the Board pursuant to this Section 10.

 

11.                                 Transferability.  Incentive stock options
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution and may
be exercised, during the lifetime of the optionee, only by the optionee;
provided, however, that the optionee may designate a beneficiary of the
optionee’s incentive stock option in the event of the optionee’s death on a
beneficiary designation form provided by the Committee.  Other awards may be
transferred by gift or through a domestic relations order to members of the
optionee’s Immediate Family to the extent provided in the award agreement or in
the manner and to the extent determined by the Committee.  For purposes of this
Plan, “Immediate Family” shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
optionee’s household (other than a tenant or employee), a trust in which these
persons have more than fifty percent (50%) of the beneficial interest, a
foundation in which these persons (or the optionee) control the management of
assets, and any other entity in which these persons (or the optionee) own more
than fifty percent (50%) of the voting interests.

 

12.                                 Payment Upon Exercise of Options.

 

(a)                                  Payment of the purchase price upon exercise
of any option granted under this Plan shall be made in cash, a certified check,
bank draft, or postal or express money order payable to the order of the Company
in lawful money of the United States; provided, however, that the Committee, in
its sole discretion, may permit an optionee to pay the option price in whole or
in part (i) with shares of Stock owned by the optionee or with shares of Stock
withheld from the shares otherwise deliverable to the optionee upon exercise of
an option; (ii) by delivery on a form prescribed by the Committee of an
irrevocable direction to a securities broker approved by the Committee to sell
shares of Stock and deliver all or a portion of the proceeds to the Company in
payment for the Stock; (iii) by delivery of the optionee’s promissory note with
such recourse, interest, security and redemption provisions as the Committee in
its discretion determines appropriate; or (iv) in any combination of the
foregoing.  Any Stock used to exercise options shall be valued at its fair
market value on the date of the exercise of the option.

 

6

--------------------------------------------------------------------------------


 

(b)                                 In the event that the exercise price is
satisfied by shares withheld from the shares of Stock otherwise deliverable to
the optionee, the Committee may issue the optionee an additional option, with
terms identical to the option agreement under which the option was exercised,
entitling the optionee to purchase additional shares of Stock equal to the
number of shares so withheld but at an exercise price equal to the fair market
value of the Stock on the grant date of the new option.

 

13.                                 Withholding Taxes.

 

(a)                                  No Stock shall be granted or sold under the
Plan to any individual, no option or SAR may be exercised and no RSU shall be
settled, until the individual has made arrangements acceptable to the Committee
for the satisfaction of federal, state and local income and employment tax
withholding obligations, including without limitation obligations incident to
the receipt of Stock under the Plan, the lapsing of restrictions applicable to
such Stock, the failure to satisfy the conditions for treatment as incentive
stock options under applicable tax law or the receipt of cash payments.  Upon
the exercise of a stock option of SAR, the settlement of Restricted Stock Units
or the lapsing of a restriction on Stock issued under the Plan, the Company (or
the optionee’s or shareholder’s employer) may withhold from the shares otherwise
deliverable to the optionee upon such exercise, or require the shareholder to
surrender shares of Stock as to which the restriction has lapsed, such number of
shares having a fair market value sufficient to satisfy federal, state and local
income and employment tax withholding obligations.

 

(b)                                 In the event that such tax withholding is
satisfied by the Company or the optionee’s employer withholding shares of Stock
otherwise deliverable to the optionee, the Committee may issue the optionee an
additional option, with terms identical to the option agreement under which the
option was exercised, entitling the optionee to purchase additional shares of
Stock equal to the number of shares so withheld but at an exercise price equal
to the fair market value of the Stock on the grant date of the new option.

 

14.                                 Restrictions on Transfer of Shares.  The
Committee may require that the Stock acquired pursuant to the Plan be subject to
such restrictions and agreements regarding sale, assignment, encumbrances or
other transfer as are in effect among the shareholders of the Company at the
time such Stock is acquired, as well as to such other restrictions as the
Committee shall deem appropriate.

 

15.                                 Change in Control.

 

(a)                                  For purposes of this Section 15, a “Change
in Control” shall be deemed to occur upon:

 

(i)                                     the direct or indirect acquisition by
any person or related group of persons (other than an acquisition from or by the
Company or by a Company-sponsored employee benefit plan or by a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) of beneficial ownership (within the meaning of

 

7

--------------------------------------------------------------------------------


 

Rule 13d-3 of the Securities Exchange Act of 1934, as amended) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding Stock;

 

(ii)                                  a change in the composition of the Board
over a period of thirty-six (36) months or less such that a majority of the
Board members cease, by reason of one or more contested elections for Board
membership or by one or more actions by written consent of shareholders, to be
comprised of individuals who either (a) have been Board members continuously
since the beginning of such period or (b) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (a) who were still in office at the time such
election or nomination was approved by the Board;

 

(iii)                               approval by the Company’s shareholders of a
merger or consolidation in which the Company is not the surviving entity, except
for a transaction the principal purpose of which is to change the state in which
the Company is incorporated;

 

(iv)                              approval by the Company’s shareholders of
(x) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations) or (y) the complete liquidation or dissolution of the Company; or

 

(v)                                 approval by the Company’s shareholders of
any reverse merger in which the Company survives as an entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger.

 

(b)                                 In its discretion, the Committee may provide
in any stock option, SAR, Restricted Stock Unit, Stock bonus or Stock purchase
agreement (or in an amendment thereto) evidencing an option, SAR, Restricted
Stock Unit, Stock bonus or Stock purchase hereunder that, in the event of any
Change in Control, all or a portion of any outstanding options or SARs covered
by such an agreement shall automatically become vested, nonforfeitable and
exercisable, and that all or a portion of any Restricted Stock Unit or
restricted Stock covered by such an agreement shall automatically become
released from restrictions on transfer and repurchase or forfeiture rights,
immediately prior to the specified effective date of the Change in Control.

 

If the Committee determines to incorporate a Change in Control provision in any
option, SAR or Restricted Stock Unit agreement hereunder, the agreement may
provide that, (a) in the event of a Change in Control described in clauses (i),
(ii) and (v) above, the option or SAR shall remain exercisable for the remaining
term of the option or SAR and (b) in the event of a Change in Control described
in clauses (iii) or (iv), the option, SAR or Restricted Stock Unit shall
terminate as of the effective date of the merger, disposition of assets,
liquidation or dissolution described therein.  The Committee may in its sole
discretion provide in any option, SAR or Restricted Stock Unit agreement that,
upon any Change in Control described in clauses

 

8

--------------------------------------------------------------------------------


 

(i) through (v) of Section 15(a), the award shall terminate as of the effective
date of such Change in Control unless it is assumed by the successor corporation
or parent thereof.  In no event shall any option or SAR under the Plan be
exercised after the expiration of the term provided for in the related stock
option or SAR agreement pursuant to Section 6(b) or Section 8.

 

16.                                 Shareholder Approval.  The Plan shall become
effective upon its approval by the holders of a majority of the Company’s shares
voting (in person or by proxy) at a shareholders’ meeting held within 12 months
of the Board’s adoption of the Plan.

 

17.                                 Use of Proceeds.  Cash proceeds realized
from the exercise of options granted under the Plan or from other sales of Stock
under the Plan shall constitute general funds of the Company.

 

18.                                 Rule 16b-3 Compliance.  With respect to
persons subject to Section 16 of the Securities Exchange Act of 1934,
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3.  To the extent any provision of the Plan or action by
the Committee fails to so comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Committee.  Moreover, in the
event the Plan does not include a provision required by Rule 16b-3 to be stated
therein, such provision (other than one relating to eligibility requirements or
the price and amount of awards) shall be deemed automatically to be incorporated
by reference into the Plan insofar as persons subject to Section 16 are
concerned.

 

9

--------------------------------------------------------------------------------